Exhibit 99.1 ICON Income Fund Eight B L.P. Liquidating Trust 2011 Year End Liquidation Update This update is intended to give registered representatives and the investors in ICON Income Fund Eight B L.P. (“Eight B”), whose limited partnership interests were exchanged for an equal number of beneficial interests in the Eight B Liquidating Trust as of May 9, 2011 (the “Liquidating Trust”), a description of Eight B’s activities throughout the 2011 calendar year and provide an outlook for the future. As Eight B’s general partner, ICON Capital Corp. has actively and prudently managed Eight B’s portfolio to yield the best possible results for investors.As a public program, Eight B has reported to you regularly through quarterly, annual and current reports filed with the Securities and Exchange Commission (the “SEC”).These important disclosure documents provided comprehensive required information. In order to reduce Eight B’s expenses and to maximize potential distributions to its investors, Eight B transferred all of its remaining assets and liabilities to the Liquidating Trust as of May 9, 2011.The Liquidating Trust is required to file an annual report with the SEC under cover of a Form 10-K showing the assets and liabilities of the Liquidating Trust at the end of each calendar year and the receipts and disbursements for the year.The annual report also describes the changes in the assets of the Liquidating Trust and the actions taken during the year. The financial statements contained in such report are not audited, but will be prepared in accordance with US GAAP. Below are the results of the disposition that occurred this past year as well as the status of Eight B’s two remaining investments its investment in two aircraft currently leased to Aerolineas Argentinas S.A. (“Aerolineas”). Disposition $7,755,000 Investment in Telecommunications Equipment Leased to Global Crossing Telecommunications, Inc. The Collateral: Various innovative telecommunications voice transport systems and high capacity conferencing servers, including equipment manufactured by Juniper Networks and Sonus Networks. The equipment is installed in multiple domestic and international hub locations on Global Crossing’s VoIP Network. Investment:In March 2007, Eight B invested approximately $7,755,000 in equipment subject to a 48-month lease with Global Crossing.In accordance with the lease, title to this equipment transferred for $1.00 at the lease expiration date. Outcome:Eight B collected all lease payments and, on April 18, 2011, Eight B sold the telecommunications equipment to Global Crossing. Eight B collected approximately $10,056,000 in rental proceeds during the tenure of this investment. 1 of 4 Current Portfolio $6,375,000 Investment in Aircraft Currently Leased to Aerolineas Argentinas S.A. The Operator:Aerolineas, along with its subsidiaries, provides commercial flights and shipping solutions in Argentina.Aerolineas’s services include cargo transportation and priority package services.The company was founded in 1950 and is based in Buenos Aires, Argentina.(Source: Bloomberg Businessweek). The Aircraft: Two 1996-built Airbus A340-313X wide-body four engine commercial passenger aircraft. Investment:In March 2002, Eight B purchased the first aircraft for approximately $74,745,000, comprised of $4,250,000 in cash and approximately $70,495,000 from a non-recourse loan, and leased it to Cathay Pacific Airways Limited (“Cathay”).In March 2002, Eight B purchased a 50% interest, through a joint venture with its affiliate, ICON Income Fund Nine, LLC (“Fund Nine”), in the second aircraft and leased it to Cathay. The second aircraft was purchased for approximately $74,745,000, comprised of Eight B’s cash contribution of $2,125,000, Fund Nine’s cash contribution of $2,125,000, and approximately $70,495,000 from a non-recourse loan. The lease for the first aircraft was originally due to expire on March 14, 2006, but was extended until October 1, 2011.The lease for the second aircraft was originally due to expire on March 27, 2006, but was extended until July 1, 2011.In December 2011 and January 2012, the aircraft were re-leased to Aerolineas for a period of seventy-three months.In connection with the leases, the non-recourse loans relating to the aircraft will in all likelihood be refinanced. Outlook:The market for aircraft carrying four engines has been significantly affected by the increase in fuel prices that we have witnessed over the past several years.This increase results in higher operating costs for the aircraft when compared to other wide-body aircraft that have two engines. This has negatively affected the residual value of these aircraft.By entering into new leases for the aircraft when the Cathay leases matured, the Liquidating Trust expects to continue to amortize the debt on the aircraft and hopefully increase its ability to sell these aircraft at a price that will result in proceeds for investors.The Liquidating Trust expects to receive up to $3,150,000 in future sale proceeds in connection with this investment. The following chart depicts the net position of the Liquidating Trust’s material assets as of December 31, 2011: Expected Future Proceeds From Investment Operator Low High Aerolineas Argentinas S.A. $
